Citation Nr: 0431830	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-05 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for schizophrenia.  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a headache disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.  

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.  

5.  Entitlement to an evaluation in excess of 20 percent for 
residuals of lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that determination, the RO denied 
the appellant's applications to reopen previously denied 
claims of entitlement to service connection for schizophrenia 
and headaches, granted the application to reopen a previously 
denied claim of service connection for post-traumatic stress 
disorder (PTSD) and denied the claim on he merits, and denied 
increased evaluations for service-connected bilateral pes 
planus and residuals of lumbosacral strain.  This case has 
been advanced on the docket.  See 38 C.F.R. § 20.900(c) 
(2004).

In this decision, the Board denies the appellant's 
applications to reopen previously denied claims of 
entitlement to service connection for schizophrenia, PTSD, 
and headaches, and denies an increased evaluation for 
service-connected bilateral pes planus.  The issue of 
entitlement to an increased evaluation for residuals of 
lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  In November 1975, the Board denied the appellant's claim 
of entitlement to service connection for schizophrenia and 
headaches.  

2.  Additional evidence submitted since November 1975 fails 
to show a medical nexus between the diagnosis of 
schizophrenia and service.  

3.  In March 1983, the Board denied the appellant's 
application to reopen the previously denied claim of 
entitlement to service connection for headaches.  

4.  Additional evidence submitted since March 1983 fails to 
show a medical nexus between the findings of headaches and 
service.  

5.  In January 1998, the RO denied the appellant's claim of 
entitlement to service connection for PTSD.  

6.  Additional evidence submitted since January 1998 fails to 
show a current diagnosis of PTSD.  

7.  Bilateral pes planus is manifested by moderate symptoms 
with pain on manipulation and weight bearing that is relieved 
by orthotic devices.  


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for schizophrenia is new but is not 
material, and the November 1975 decision is final and is not 
reopened.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104(b) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2004).  

2.  Evidence received since the Board denied entitlement to 
service connection for headaches is new but is not material, 
and the March 1983 decision is final and is not reopened.  
38 U.S.C.A. §§ 1110, 5107, 5108, 7104(b) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2004).  

3.  Evidence received since the RO denied entitlement to 
service connection for PTSD is new but is not material, and 
the January 1998 rating decision is final and is not 
reopened.  38 U.S.C.A. §§ 1110, 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2004).  

4.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic 
Code 5276 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 2 91 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The initial claims involved in this case were received in 
June 2001, and there is no issue as to provisions of forms or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) (2004).  
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi (Pelegrini II), 
No. 01-944, U.S. Vet. App. (June 24, 2004) (granting motion 
for reconsideration of and vacating Pelegrini v. Principi 
(Pelegrini I), 17 Vet. App. 412 (2004)), held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
after November 9, 2000, the date the VCAA was enacted.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his initial claim in June 2001, the 
RO sent him a July and August 2001 letters notifying him of 
the assistance VA would provide and of the information and 
evidence necessary to establish his claims.  By a December 
2001 letter, the RO told the appellant of an upcoming VA 
examination.  By a March 2002 letter, the RO informed him of 
the results of the March 2002 rating action.  Upon his 
disagreement with this rating action, the RO sent him a 
January 2003 letter asking for specific clarification of the 
issues he disagreed with and a March 2003 letter describing 
alternative appellate procedures.  The RO then sent him a 
March 2003 statement of the case that listed the evidence 
considered, the applicable law and rating criteria, and the 
reasons for the decision.  The RO continued to develop the 
claim, and in a July 2003 letter asked the appellant for 
specific evidence pertinent to the claims.  After further 
evidence was assembled, the RO issued supplemental statements 
of the case in May and July 2004, thereby informing him of 
the evidence the Board determined was necessary to 
substantiate the claims.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
In response, he identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claims, 
of the information and evidence he was expected to provide, 
of the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claims.  See Pelegrini II, 
No. 01-944, U.S. Vet. App., at 10.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the claims, or of VA' s or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical records, VA and private 
treatment records, and documents received on multiple 
occasions from the appellant and his representative.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant; in fact, it appears that all 
evidence identified by the appellant relative to this claim 
has been obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA examinations in 
February 2002.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

II.  Applications to Reopen Previously Denied Claims

Pertinent Background

By a November 1975 decision, the Board denied the appellant's 
claim of entitlement to service connection for schizophrenia 
and headaches.  The Board concluded that the evidence did not 
show a nexus between the appellant's schizophrenia and 
headaches and his service.  In a March 1983 decision, the 
Board declined to reopen the claim of service connection for 
headaches, concluding that the additional evidence submitted 
since 1975 did not address the contended medical nexus 
between headaches and service.  Decisions of the Board are 
final, see 38 U.S.C.A. §§ 7104(a) and (b) (West 2002), unless 
new and material evidence is submitted to reopen the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

By a rating decision in January 1998, the RO denied the 
appellant's claim of entitlement to service connection for 
PTSD.  The RO concluded the appellant did not engage in 
combat with the enemy, thereby entitling his stressor 
allegations with a presumption of accuracy, and the medical 
evidence did not include a valid diagnosis of PTSD.  The RO 
notified the appellant of this action by letter dated January 
30, 1998.  Rating decisions are final when the RO notifies 
the appellant of the determination by letter, unless she 
files a notice of disagreement within one year of the date of 
that letter.  The appellant disagreed with the rating action 
in March 1998 and the RO issued a statement of the case that 
same month.  However, the appellant did not perfect an 
appeal, for he did not file a timely substantive appeal.  The 
January 1998 rating action is therefore final, and final 
rating decisions may not be reopened in the absence of new 
and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004).  

Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed, effective only 
for claims to reopen received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  This claim to 
reopen, filed in January 2002, proceeded August 29, 2001, and 
the following regulation defining new and material evidence 
applies:  

(a)  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  

(b)  New and material evidence received prior to 
the expiration of the appeal period, or prior to 
the appellate decision if a timely appeal has been 
filed (including evidence received prior to an 
appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans 
Appeals without consideration in that decision in 
accordance with the provisions of [38 C.F.R. 
§ 20.1304(b)(1)], will be considered as having been 
filed in connection with the claim which was 
pending at the beginning of the appeal period.  

(c)  Where the new and material evidence consists 
of a supplemental report from the service 
department, received before or after the decision 
has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service 
department records which presumably have been 
misplaced and have now been located and forwarded 
to the Department of Veterans Affairs.  Also 
included are corrections by the service department 
of former errors of commission or omission in the 
preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of 
disability resulting from disease or injury 
subsequently service connected on the basis of the 
new evidence from the service department must be 
supported adequately by medical evidence.  Where 
such records clearly support the assignment of a 
specific rating over a part or the entire period of 
time involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected 
by the filing date of the original claim.  

38 C.F.R. § 3.156(a) (2003).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the November 1975 
Board decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Schizophrenia

The evidence available to the Board when it rendered its 
November 1975 decision included the service medical records 
showing the appellant complained of hallucinations and 
requested to see a psychiatrist.  It was noted he was raised 
in a home where superstition was practiced and that he 
related having anxiety attacks and bad dreams with 
hallucinations.  Examinations revealed no thought or 
affective disorder and no disease process.  The appellant 
denied nervous trouble of any sort on the separation 
examination; the psychiatric clinical evaluation was normal.  
Also of record was a VA examination in August 1969 that 
revealed no psychiatric abnormality; VA hospital records in 
August and September 1969 showing without reference to 
nervous complaints; a VA examination in August 1971 where 
there was complaints of nervousness but no reference to 
mental abnormality; VA hospital records in August 1974 
showing treatment for schizophrenia; and the statements of 
the appellant's mother and a friend in July 1975 that he was 
normal prior to service and noticeably tense following 
service.  In reviewing this evidence, the Board concluded 
that, though the appellant had schizophrenia, there was no 
medical evidence relating it to his service ending in 1969.  
As there was no nexus between the schizophrenia first noted 
in 1974 and his service ending in 1969, the Board denied 
service connection.  

In seeking to reopen this previously denied claim, the 
appellant has submitted additional evidence.  This evidence 
includes VA hospital records in September and October 1976 
showing treatment for schizophrenia, VA clinical records from 
1977 to 1980 showing treatment for schizophrenia, and VA 
examinations in October 1982 and October 1997 showing 
diagnoses of history of schizophrenia.  The record also 
includes continuing VA clinical records of treatment for 
schizophrenia though May 2004.  The Board has reviewed each 
additional document received since November 1975.  To the 
extent that these documents reveal a diagnosis of 
schizophrenia, they are essentially duplicative or cumulative 
of evidence of record in November 1975, for they discuss 
facts that were accepted in the Board's earlier decision.  
These documents significantly do not address the etiology of 
the current schizophrenia.  The appellant alleges now, and 
alleged in November 1975, that the schizophrenia is related 
to his service ending in 1969.  The additional evidence 
received since 1975 is silent on this question.  

Material evidence is that which relates to an unestablished 
fact necessary to substantiate the claim, see 38 C.F.R. 
§ 3.156(a) (2004), which in this case is the medical nexus 
between the appellant's service and the current findings of 
schizophrenia.  In not addressing this key question, the 
additional evidence cannot be termed "material" for 
purposes of reopening the previously denied claim.  The 
additional evidence is new but not material, and thereby does 
not warrant reopening of the claim.  The appellant's 
application to reopen is denied.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).  The Board does not have 
jurisdiction to address the merits of the claim.  See 
Barnett, 83 F.3d at 1383; Butler, 9 Vet. App. at 171.  

Headaches

The evidence available to the Board when it rendered its 
initial November 1975 decision included the service medical 
records showing the appellant complained of headaches, though 
there was no indication of headaches reported on the 
separation examination.  Also of record was a VA examination 
in August 1969 where the appellant denied headaches; VA 
hospital records in August and September 1969 without 
reference to headaches; a private physician's statement of 
July 1971 indicating the appellant complained of headaches; 
VA examination in August 1971 where the appellant complained 
of headaches; and the statements of the appellant's mother 
and a friend in July 1975 that he was normal prior to service 
and noticeably tense following service.  In reviewing this 
evidence, the Board concluded that, though the appellant had 
schizophrenia, there was no medical evidence relating it to 
his service ending in 1969.  As there was no nexus between 
the schizophrenia first noted in 1974 and his service ending 
in 1969, the Board denied service connection.  

The Board denied the claim in November 1975 as there was no 
satisfactory evidence that the complaints of headaches were 
the product of any organic disorder attributable to service.  
Additional evidence was subsequently received, which included 
VA clinical and hospital records from 1976 to 1980 showing 
complaints of headaches, a VA examination in October 1982 
that did not reference complaints or findings of headaches, 
and the appellant's testimony at an August 1982 hearing that 
he had received treatment in service for headaches.  The 
Board, in its March 1983 decision, reviewed this additional 
evidence and concluded it did not introduce information that 
would alter its previous determination.  

Since March 1983, further evidence has been received, 
including copies of service medical records (duplicative of 
records previously considered by the Board) and documents 
pertaining to adjudication before the Social Security 
Administration.  VA clinical records from 1997 to 2004 showed 
treatment for complaints of headaches.  The bulk of the 
additional evidence received consists of these VA clinical 
records, whether received directly from the VA medical 
facilities or via the Social Security Administration.  To the 
extent that these documents reveal treatment for or a 
diagnosis of headaches, they are essentially duplicative or 
cumulative of evidence of record in November 1975 and March 
1983, for they discuss facts that were accepted in the 
Board's earlier decisions.  These documents significantly do 
not address the etiology of the current headaches.  The 
appellant alleges now, and alleged previously, that the 
headaches began in service.  The additional evidence received 
since March 1983 is silent on this question.  

Material evidence is that which relates to an unestablished 
fact necessary to substantiate the claim, see 38 C.F.R. 
§ 3.156(a) (2004), which in this case is the medical nexus 
between the appellant's service and the current findings of 
headaches.  In not addressing this key question, the 
additional evidence cannot be termed "material" for 
purposes of reopening the previously denied claim.  The 
additional evidence is new but not material, and thereby does 
not warrant reopening of the claim.  The appellant's 
application to reopen is denied.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).  The Board does not have 
jurisdiction to address the merits of the claim.  See 
Barnett, 83 F.3d at 1383; Butler, 9 Vet. App. at 171.  

PTSD

The RO denied the appellant's claim in January 1998 on 
essentially two alternative bases.  The evidence before the 
RO included the appellant's service separation document 
showing service in Vietnam as a stock clerk and no awards or 
decorations that would presume exposure to combat.  The 
service medical records showed the appellant's complaints of 
hallucinations and examinations revealing no thought or 
affective disorder and no disease process.  The appellant 
denied nervous trouble of any sort on the separation 
examination; the psychiatric clinical evaluation was normal.  
The appellant alleged he was involved in the Tet Offensive of 
1968 and experienced mortar attacks.  VA clinical records in 
October and November 1997 included a diagnosis of sub-
threshold PTSD.  With this evidence, the RO concluded that 
even if there were a valid diagnosis of PTSD, which was 
suspect by the description of the diagnosis as "sub-
threshold", the appellant's alleged stressors were not 
verified.  

Since January 1998, additional evidence has been received.  
There are copies of the service medical records, which are 
duplicative of evidence previously considered.  VA clinical 
records from 1997 to 2004 discussed in detail the appellant's 
complaints of and treatment for schizophrenia, but there is 
no reference to a diagnosis of PTSD other than indications 
that he participated in PTSD group therapy sessions.  While 
attendance at such therapy might be interpreted as an 
indication of PTSD, the medical diagnoses throughout the 
record instead discuss schizophrenia.  The additional 
evidence, therefore, does not include competent medical 
evidence indicating the appellant currently has PTSD; 
instead, it indicates the appellant has and is treated for 
schizophrenia.  These documents significantly do not address 
the presence of PTSD, which was a principal weakness of the 
claim in the January 1998 adjudication.  The additional 
evidence received since January 1998 is silent on this 
question.  

Material evidence is that which relates to an unestablished 
fact necessary to substantiate the claim, see 38 C.F.R. 
§ 3.156(a) (2004), which in this case is the competent 
medical evidence of PTSD.  In not addressing this key 
question, the additional evidence cannot be termed 
"material" for purposes of reopening the previously denied 
claim.  The additional evidence is new but not material, and 
thereby does not warrant reopening of the claim.  The 
appellant's application to reopen is denied.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  The Board does 
not have jurisdiction to address the merits of the claim.  
See Barnett, 83 F.3d at 1383; Butler, 9 Vet. App. at 171.  

III.  Increased Rating Claim

Generally Applicable Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2004).  
If the preponderance of the evidence is in favor of a claim, 
or the evidence is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2 (2004); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The disability is assigned a 10 percent evaluation based on 
the criteria of Diagnostic Code 5276.  The appellant seeks an 
increase.  The criteria of Diagnostic Code 5276, for acquired 
flatfoot, provides for ratings based on the following 
criteria:  

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis 
on manipulation, not improved by orthopedic shoes 
or appliances.  
50 percent:  Bilateral.  
30 percent:  Unilateral.  

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  
30 percent:  Bilateral.  
20 percent:  Unilateral.  

10 percent:  Moderate; weight-bearing line over or 
medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  

Noncompensable:  Mild; symptoms relieved by built-
up shoe or arch support.  

38 C.F.R. § 4.71a (2002).  

VA clinical records indicate the appellant used arch supports 
in treatment of his pes planus.  VA examination in February 
2002 revealed good strength, though he used a cane and 
custom-molded shoes for walking.  He complained of being 
unstable on his feet, which the examiner described in 
connection to symptoms associated with his lumbar spine 
disability.  It was noted there was no history of calluses, 
bunions, or hammertoe deformities of the feet.  X-rays 
revealed a normal bone structure with no evidence of 
fracture, tumor, or infection.  There was mild pronation 
corresponding with mild to moderate pes plano valgus 
deformity.  VA clinical records in November 2002 indicated 
the appellant's complaints of progressively increasing pain 
on use of custom shoes, which were worn.  There were 
diminished arches, with a slight arch maintained.  New shoes 
were ordered.  VA x-ray of the feet in December 2002 showed 
no significant degenerative changes of the feet and left 
calcaneal heel spur poorly defined.  VA clinical records in 
August 2003 indicated that the new custom shoes helped reduce 
symptoms without new complaints.  There was a flattened 
medical arch, though the remainder of the examination was 
unchanged.  

The symptoms described above certainly correspond with the 
criteria for a noncompensable evaluation, for they show at 
minimum mild symptoms relieved by orthotic devices.  The 
evidence also approximates moderate symptoms, for there is 
pain on manipulation and weight bearing.  For a higher 
evaluation, 20 percent if involving one foot and 30 percent 
if bilateral, there must be severe symptoms, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, or characteristic callosities.  Yet the 
evidence above is silent as to any marked deformity, 
swelling, or callosity involved either foot.  There is 
indication of pain on manipulation, but not to such a degree 
that it might be termed accentuated.  In light of the 
evidence and based on this analysis, it is the determination 
of the Board that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for bilateral 
pes planus.  


	(CONTINUED ON NEXT PAGE)





ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for schizophrenia is 
denied.  

The application to reopen the previously denied claim of 
entitlement to service connection for headaches is denied.  

The application to reopen the previously denied claim of 
entitlement to service connection for PTSD is denied.  

An evaluation in excess of 10 percent for bilateral pes 
planus is denied.  


REMAND

The appellant seeks an evaluation in excess of 20 percent for 
lumbosacral strain.  The most recent examination of the 
lumbar spine, in February 2002, is inadequate for rating this 
disability, for it does not specifically address whether 
symptomatology is present corresponding to the amended 
regulations for rating spinal disabilities.  Moreover, the 
examination report appears to show range of motion 
measurements and other findings regarding the right knee, 
rather than for the service-connected lumbar disability.  
Thus, a new examination is necessary.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  In 
particular, the RO must inform the 
claimant (1) about the information and 
evidence not of record that is necessary 
to establish the claims; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  The RO should arrange for VA 
orthopedic examination to determine the 
nature and severity of the service-
connected residuals of lumbosacral 
strain.  Send the claims folder to each 
physician for review; any report written 
by each physician should specifically 
state that such a review was conducted.  
After reviewing the available medical 
records and examining the appellant, ask 
the physicians conducting the 
examinations to opine - based on review 
of the evidence of record, examination of 
the appellant, and her or his 
professional expertise - on the nature of 
the current residuals.  Ask the 
physicians to indicate the extent or 
limitation of flexion and extension of 
the lumbar spine; the presence and effect 
of any ankylosis, fracture, scoliosis, 
spasm, or arthritis affecting the lumbar 
spine; and any additional functional loss 
due to pain on use.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



